Opinion issued October 31, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01145-CV
____________

IN RE VAISHNAVI ENTERPRISES, INC. AND SURESH KUMAR J. SHAH,
Relators



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relators, Vaishnavi Enterprises, Inc. and Suresh Kumar J. Shah, have filed a
petition for writ of mandamus complaining of the trial court's (1) October 21, 2002
order, granting the real parties in interest, AKAL Investments Corporation and
Sanjeev Dabubhai Patel's, motion to quash the deposition of a non-party witness as
outside the discovery period.  See Tex. R. Civ. P. 199.2.
	To be entitled to relief by writ of mandamus, relators must demonstrate that the
trial court committed a clear abuse of discretion, and that relators lack an adequate
remedy by appeal.  See Walker v. Packer, 827 S.W.2d 833, 842 (Tex. 1992) (orig.
proceeding).  Relators have not demonstrated that the trial court abused its discretion.
	We deny the petition for writ of mandamus.  All pending motions are denied
as moot.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Jennifer Elrod, judge of the 190th District Court of Harris
County.  The underlying case is trial court no. 2001-49584, styled AKAL Investments
Corporation and Sanjeev Dabubhai Patel v. Vaishnavi Enterprises, Inc. and Suresh
Kumar J. Shah, individually.